MEMORANDUM **
Amritpal Singh, a native and citizen of India, petitions pro se for review of the *627Board of Immigration Appeals’ (“BIA”) August 18, 2004 order affirming an immigration judge’s (“IJ”) decision denying asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”), and the BIA’s January 18, 2005 order denying petitioner’s motion to reopen and reconsider. To the extent we have jurisdiction, it is conferred by 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reconsider and a motion to reopen. See Oh v. Gonzales, 406 F.3d 611, 612 (9th Cir.2005); Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003). We dismiss the petition for review in part and deny it in part.
We lack jurisdiction to review the BIA’s August 18, 2004 order because the instant petition for review is not timely as to that order. See Martinez-Serrano v. INS, 94 F.3d 1256, 1258 (9th Cir.1996).
The BIA did not abuse its discretion in denying the motion to reopen and reconsider because Singh failed to include an affidavit or other evidentiary material, see 8 C.F.R. § 1003.2(c)(1), or offer evidence of changed country conditions, see 8 C.F.R. § 1003.23(b)(4)(i), and failed to identify any error of fact or law in the BIA’s prior decision affirming the denial of asylum, withholding of removal, and CAT. See 8 C.F.R. § 1003.2(b)(1), (c)(1).
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.